Citation Nr: 1442046	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-19 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for an acquired skin disability.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which did not find that new and material evidence sufficient to reopen a claim for service connection for an acquired skin disorder had been submitted.  

In May 2014, the Board remanded the case back to the RO for review by a Decision Review Officer.  That development was completed, and the case was returned to the Board for appellate review.


FINDINGS OF FACT

1.  In a February 2009 rating decision, the RO denied the Veteran's request to reopen a claim for service connection for an acquired skin disability; during the relevant appeal period, the Veteran did not submit a notice of disagreement and new and material evidence was not received.

2.  Evidence associated with the claims file since the February 2009 rating decision is new, but either does not relate to unestablished facts necessary to substantiate the claim, or is redundant of evidence of record at the time of the prior denial.


CONCLUSIONS OF LAW

1.  The February 2009 rating decision, in which the RO denied the Veteran's request to reopen a claim for service connection for an acquired skin disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received since the final February 2009 rating decision is not new and material and the claim is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For petitions to reopen previously denied claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id. 

In this case, the notice letter provided to the Veteran in November 2010 was adequate because it included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  This letter was also sent before the issuance of the initial rating decision.  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's military personnel and service treatment records, VA treatment records, and statements from the Veteran and his spouse have been associated with the claims file.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  VA did not provide a VA examination in conjunction with this claim.  As discussed below, the Board finds that the Veteran did not provide new and material evidence sufficient to reopen his claim for service connection for an acquired skin disability.  Accordingly, no VA examination is warranted with respect to this issue.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007) (noting that VA does not have a duty to provide an examination if a claim is not reopened).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Additionally, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).   

In a February 2009 rating decision, the RO denied the Veteran's claim to reopen service connection for an acquired skin disability.  During the relevant appeal period, the Veteran did not submit a notice of disagreement and new and material evidence was not received.  The RO's February 2009 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The RO's February 2009 rating decision denied the claim to reopen because it found that the Veteran had not submitted evidence showing complaint, treatment or a diagnosis of dermatophytosis or a skin condition in service.  To reopen his claim for service connection for an acquired skin disability, the Veteran must submit new and material evidence addressing the incurrence of an injury or disease in service and/or a nexus between service and his current disability.  Since the February 2009 rating decision, the Veteran has submitted VA treatment records which do not relate to his time in service or discuss a nexus between his current skin disorder and service.  Therefore, while new, these records are not material to the claim.

Also submitted since February 2009 are personal statements from the Veteran and his wife.  In a February 2011 lay statement, the Veteran's wife related that the Veteran had told her that he remembered being on patrol in Vietnam when planes were overhead spraying what he believed to be Agent Orange.  She also stated that the Veteran told her recently that at the time of separation, there was a skin disorder.  The Veteran related this same information with his substantive appeal; stating that he recalled being sprayed while C-130 planes were overhead, that he developed skin rashes a few years later, and that his separation papers show that he had abnormalities in his skin at the time of discharge.

Evidence considered by the RO at the time of the February 2009 decision included  a May 1999 statement from the Veteran wherein he related that, upon separation from military service, there was evidence that stated a skin abnormality was noticed.  Therefore, although his statement that his separation papers show that he had abnormalities in his skin at the time of discharge is new, and relates to an unestablished fact necessary to substantiate the claim, it is redundant of this prior evidence.  

Exposure to Agent Orange has been conceded by VA since the initial denial in the RO's January 1982 rating decision.  However, prior denials, including from May 1998 and June 1994, have noted that dermatophytosis is not one of the conditions for which a presumption of service connection based on exposure to herbicides in Vietnam is applicable, and that no competent evidence was submitted linking the Veteran's dermatophytosis to his exposure to Agent Orange.  Therefore, the new evidence submitted regarding the Veteran's belief that he was exposed to Agent Orange while in Vietnam is cumulative of prior evidence of record.  

The claims file also contains numerous treatment records, considered in prior RO determinations, wherein the Veteran reported developing a skin condition shortly after returning from Vietnam.  These include a July 1992 private treatment record where the Veteran reported that he had a skin condition that he developed a few months after returning from Vietnam, and an April 1998 private treatment note finding scaly dermatitis of the left hand which the Veteran reported having "since returning from Nam."  The new lay evidence regarding developing skin rashes a few years after his exposure to Agent Orange in Vietnam is cumulative and redundant of evidence already of record.    

The Board has reviewed all of the evidence submitted since the February 2009 rating decision and has considered it in the light most favorable to the Veteran; however, although some of the evidence submitted is new, it is either not material to the claim or is redundant of evidence of record at the time of the last prior denial. New and material evidence sufficient to reopen the claim for service connection for an acquired skin disability has thus not been submitted, and the petition to reopen the claim must therefore be denied. See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim for entitlement to service connection for an acquired skin disability is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


